Citation Nr: 0611602	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Boise, Idaho Regional Office (RO).  

The Baltimore Regional Office currently has jurisdiction over 
this case.

In October 2004, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.

The Board remanded the issue in December 2004 for additional 
development of the evidence.  The Board noted that the 
veteran has raised the issue of entitlement to service 
connection for a headache disorder at that hearing.  That 
claim was referred to the RO for the appropriate action.  
There is no indication in the record that the RO has taken 
any action on that claim and it is again referred to the RO 
for the appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by some difficulty with 
relationships, sleep disturbance, depression, and 
hypervigilance; PTSD is not productive of total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, in by letter dated in December 2004, 
the veteran was effectively furnished notice of what evidence 
was required to substantiate the claim for a higher initial 
rating, and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, after VCAA-compliant notices were sent to the 
veteran, the claim was followed by readjudication.  Thus, the 
Board determines that any defect concerning the timing of the 
VCAA notice requirements was harmless and resulted in no risk 
of prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran with 
respect to the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance is against the veteran's claim 
for a higher initial rating, any question as to the 
appropriate effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO has obtained pertinent VA treatment records 
and has afforded the veteran a VA examination.  The veteran 
has not identified any relevant, outstanding evidence that 
would support his increased rating claim.  It is noted that 
in October 2004, the veteran testified that he received 
private psychiatric treatment by Dr. Moldauer, as part of 
VA's vocational rehabilitation service, in approximately 2002 
and 2003.  By letter dated in December 2004, the RO requested 
that the veteran identify pertinent treatment records and 
specifically requested that he submit an authorization for 
the release to the VA of Dr. Moldauer's records.  The veteran 
did not provide a release for the records.  Accordingly, VA 
has satisfied its duty to assist.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (20053); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. 119, 126 
(1999).

The veteran's PTSD is evaluated as 70 percent under 
Diagnostic Code 9411.  Under that code, a 70 evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

After a full review of the record, including the statements 
and testimony of the veteran, the Board finds that the 
preponderance of the evidence shows that a rating in excess 
of 70 percent for the veteran's PTSD is not warranted because 
his symptoms have not caused total social and occupational 
impairment. 

On VA psychiatric examination in February 2002, the veteran 
reported communication problems, including in work 
relationships, in which he was perceived as being 
intimidating.  He also reported social isolation, sleep 
disturbance, nightmares and a drinking problem.  He report no 
psychiatric treatment for PTSD, but indicated that he would 
soon begin regular counseling sessions at a Vet Center.  He 
indicated that he had not maintained a consistent career area 
in his adult life and had performed a number of jobs, the 
most recent of which was parking enforcement.  He stated that 
his work life was marked by a pattern in which he had done 
well for a time but after a promotion he would find a way out 
by arguing, fighting or drinking.  His main leisure 
activities were golf, horseshoes, karaoke and watching 
television.  He also indicated that he regularly went to a 
local tavern where he was able, but not obligated, to 
socialize with several acquaintances.  He indicated that he 
did not maintain regular contact with his family and that he 
had been married and divorced three times.

On mental status examination, he was fully oriented to 
person, place and time.  Speech was within normal limits.  
There was no impairment of thought process or difficulty in 
communication.  He neither reported nor showed delusions or 
hallucinations and there was no obsessive or ritualistic 
behavior.  He was casually clad and neatly groomed and the 
examiner indicated that the veteran was clearly capable of 
maintaining personal hygiene and engaging in all basic 
activities of daily living.  The veteran demonstrated an 
adequate capability for understanding of monetary and 
business practices and financial obligations.  He denied 
suicidal or homicidal thoughts, intentions or plans.  The 
examiner indicated that the veteran's PTSD was experienced at 
a moderate level.  It was indicated that PTSD symptoms had 
had a severe negative impact on his ability to establish and 
maintain interpersonal relationships and an extreme adverse 
impact on his ability to maintain gainful employment.  The 
diagnosis was PTSD, severe.  It was noted that the current 
global assessment of functioning (GAF) scale score 
attributable to PTSD symptomatology was 50, indicating major 
impairment in several areas, such as work, or school; family 
relations, judgment, thinking or mood.

A February 2002 VA Social and Industrial Survey showed that 
the veteran reported that he had been married three times and 
reported a history of difficulty establishing and maintaining 
meaningful relationships.  He indicated that he was not 
involved in any community clubs or organizations but would 
participate in community activities that required only short 
term commitment, such as a silent auction for the American 
Cancer Society or delivering goods to the Salvation Army.  He 
was currently living alone in an apartment.  He was currently 
working full time as a parking lot attendant.  He reported 
that his major stressors were being treated unfairly on the 
job and relationship problems with women who perceived him as 
domineering and possessive.  He reported that he enjoyed 
people and liked to interact with others and was not bothered 
by crowds.  He did report being hypervigilant to loud 
unexpected noises and that he continued to avoid loud noises.    

Vet Center records dated from March to November 2002, show 
that the veteran received an initial assessment, with a 
Global Assessment of Functioning (GAF) scale score of 45.  
Those records show that he was seen on two occasions in April 
2002 and reported symptoms of hypervigilance and sleep 
disturbance.  A November 2002 entry noted that he was seen 
six times over two months and that he apparently had moved 
and the file was closed.

VA outpatient records dated from June 2003 to November 2004 
show that in June 2003, the veteran was enrolled in school 
and receiving counseling through vocational rehabilitation.  
He did not wish to attend group therapy because it would 
conflict with his schedule.  A December 2004 entry noted that 
he was no longer receiving therapy via vocational 
rehabilitation as those services were of a time limited 
nature.  He reported that he was no longer attending school 
because he was unable to keep up classes and concentrate.  He 
reported that he was currently unemployed and indicated that 
he did not desire employment at that time.  He indicated that 
he supported himself with his service connection.  He 
indicated that he volunteered one day a week at the VFW and 
the he enjoyed spending time with other veterans.  He was 
currently residing with his aunt but wanted to obtain his own 
residence.  He did report depression that was often so severe 
he would not leave his room for days.  He also reported sleep 
and concentration difficulties, violent nightmares and 
intrusive thoughts of Vietnam.  An August 2004 treatment note 
shows that he reported that he walked for exercise about one 
half hour daily and played golf.

In October 2004, the veteran testified that he began going to 
school in 2001 and had difficulty concentrating.  He 
indicated that he was unable to keep up and had to drop out.  
He also indicated that he was taking medication for PTSD and 
was receiving VA outpatient treatment.  He indicated that he 
basically kept to himself and watch TV and movies, used the 
computer and read.  He testified that he lived with his aunt.  
He indicated that he socialized with other veterans at the 
VFW and American Legion.  He testified that he had trouble 
sleeping, nightmares and flashbacks.  He indicated that he 
did not have hallucinations.  He indicated that he had a bad 
temper and that he stayed away from people to avoid 
confrontation.  He also indicated that he had difficulty 
holding jobs due to his temper.   

The evidence shows the veteran that while the veteran has had 
some difficulty with relationships, he is able to socialize, 
including doing some volunteer work.  While he is not 
currently employed, he has been able to work previously and 
the most recent VA outpatient treatment records indicated 
that he had chosen to be unemployed.  While the most recent 
VA examination report shows that the examiner found that the 
veteran's PTSD was severe and as such had a negative impact 
on his ability to establish and maintain interpersonal 
relationships and on his ability to maintain gainful 
employment, the evidence does not show total occupational and 
social impairment.  The VA examiner in February 2002 assigned 
a GAF score to the veteran of 50.  A GAF score of 45 was 
noted on the March 2002 Vet Center records.  According to the 
Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score in the 41 to 50 range reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

In addition, the evidence affirmatively indicates that the 
condition is not productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the preponderance of the evidence is against a finding that 
the condition warrants a 100 percent schedular evaluation.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis. See 38 C.F.R. § 
3.321(b)(1) (2005).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent, or 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 70 percent for the service-
connected PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


